DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/21/2021 has been entered.

Information Disclosure Statement
2.	The information disclosure statement (IDS) submitted on 4/21/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


REASONS FOR ALLOWANCE
3. 	Claims 21-40 are allowed. 

Applicant’s invention is drawn to a method for pause and replay of media content by the use of bookmarks on a server device. 
The independent claims 21, 28 and 35 recites, inter alia, a method for a server configured to: receive a pause location indication from a first client device of a user, wherein content played prior to the location was received by the first client device from a content source free of involvement of the server, and the server is external relative to the first client device, the second client device, and the content source.
The content played prior to the location was received by the first client device from a content source free of involvement of the server, and the server is external relative to the first client device, the second client device, and the content source is neither taught nor suggested by the prior art either along or when combined. Especially when read in light of all the recited limitations. Accordingly, applicant’s claims are allowed for these reasons and for the reasons recited by applicant in the Arguments/Remarks filed 02/02/2021.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on
Statement of Reasons for Allowance.”



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20110063317, Gharaat et al. disclose Multifunction Multimedia Device.
US 20150070516, Shoemake et al., disclose Automatic Content Filtering.
US 20160048485, Sherwood disclose system and method for using an application on a mobile device to transfer media content.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER K MAK whose telephone number is (571)272-5358.  The examiner can normally be reached on M-F 8:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Un Cho can be reached on 571-272-7919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should 






/PETER K MAK/Examiner, Art Unit 2413                                                                                                                                                                                                        
/UN C CHO/Supervisory Patent Examiner, Art Unit 2413